Citation Nr: 1128109	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for bulimia nervosa. 

3.  Entitlement to service connection for gastritis and reflux esophagitis.   

4.  Entitlement to service connection for a right wrist disorder. 

5.  Entitlement to service connection for a right ankle disorder. 

6.  Entitlement to service connection for a dental disorder for compensation and/or outpatient dental treatment.  

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for an acne scarring disorder. 

9.  Entitlement to service connection for a right shoulder disorder. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from December 1993 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO in Atlanta, Georgia.

In January 2011, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

Further, at her hearing before the Board, the Veteran submitted additional evidence with a waiver of RO consideration.   

The issues of entitlement to service connection for a low back disorder, right shoulder disorder, acne scarring disorder, and a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On January 25, 2011, which was prior to the promulgation of a decision in the current appeal, the Veteran asked that her claim for service connection for an eye disorder be withdrawn from appellate review.  

2.  The Veteran has experienced continuity of bulimia symptomatology since service. 

3.  The Veteran has experienced continuity of digestive disorder symptomatology since service. 

4.  The Veteran does not have a current diagnosis of a right wrist disorder. 

5.  The Veteran does not have a current diagnosis of a right ankle disorder. 

6.  The Veteran does not have a compensable dental condition nor does she have a dental condition or disability as a result of combat wounds or other trauma during her active military service; and, she does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of service connection for an eye disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  

2.  Bulimia nervosa was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  Gastritis and reflux esophagitis were incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

4.  A right wrist disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

5.  A right ankle disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

6.  The criteria are not met for service connection for a dental disorder for purposes of compensation or outpatient dental treatment. 38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

In a statement made to the Board at the hearing on January 25, 2011, the Veteran asked that her appeal for service connection for an eye disorder be withdrawn from appellate review.  Specifically, when asked to verify whether she wished to withdraw the issue of service connection for an eye disorder, the Veteran responded, "Yes, sir."  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In view of her expressed desire, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, her appeal is dismissed.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issues of service connection for bulimia nervosa and a digestive disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Regarding the issues of service connection for a right wrist disorder and a right ankle disorder, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Further, an April 2008 follow-up letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Board acknowledges that the Veteran's service treatment records related to dental treatment were not associated with the file.  However, correspondence dated in July 2004 indicates that the Veteran's service treatment records (medical and dental) were no longer available.  The RO noted that the service treatment records (medical) that were provided by the Veteran appeared to be the original records and that such records were no longer in possession of the government.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that the Veteran did not undergo a VA examination for her right ankle, right wrist, or dental disorders.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA examinations for her joint and dental disorders are not warranted.  Given the absence of in-service evidence of chronic manifestations of the right wrist and ankle disorders, the absence of identified symptomatology since separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for VA examinations would unduly delay resolution.  Similarly, regarding the dental claim, as a matter of law, the Veteran is not entitled to service connection for periodontal disease and the Veteran herself has offered sworn testimony that she did not undergo any dental trauma in service.  Thus, a remand for a VA dental examination would also unduly delay resolution. 

As explained below, her statements as to continuity of symptomatology regarding the joint disorders are found to lack credibility given the lack of complaints of symptomatology since service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make decisions on the claims.  Therefore, remand for VA examinations is not warranted.

Next, the Veteran was afforded the opportunity to testify before the Board in January 2011.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disability.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) pages 8, 11. Specifically, the undersigned explained that the Veteran needed to show evidence of current disabilities in order for service connection to be warranted.  T. page 8.  The undersigned also clarified the what the Veteran was claiming with regard to her dental claim and inquired as to whether she had undergone any dental trauma in service.  T. page 11.  The undersigned held the record open for 60 days in order to allow the Veteran to submit the relevant medical opinions related to her joint disorders and dental claim. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
   
a. Bulimia Nervosa and Digestive Disorder

In the present case, the Veteran claims service connection for an eating disorder (bulimia nervosa) as well as a digestive disorder, both of which she claims began in service.  For the foregoing reasons, the Board finds that service connection is warranted for both bulimia nervosa and gastritis and reflux esophagitis. 

Service treatment records indicate that the Veteran began receiving treatment for bulimia in February 2000.  Service personnel records contain a statement from the Veteran indicating that she had an eating disorder since 1997, while under conditions simulating war.  In fact, she received a medical discharge from service based on her chronic bulimia and another condition not currently on appeal.  Notwithstanding the medical evaluation board's recommendation for discharge due at least in part to bulimia, an August 2001 service treatment record indicated that her bulimia nervosa was in remission.  

Regarding her digestive disorder, an undated service treatment record indicates that the Veteran was diagnosed with GERD in service.  Additional service treatment records indicate that she was taking Prilosec, a prescription for acid reflux symptoms.  

The Board has also considered the Veteran's statements and sworn testimony regarding continuity of symptomatology for both disorders.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).



In this case, the Veteran is competent to report symptoms such as binging and purging as well as symptoms such as heartburn, epigastric pain, right upper quadrant abdominal pain and nausea, as this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges a negative opinion regarding a current diagnosis of bulimia is of record.  The Veteran underwent a VA examination regarding eating disorders in December 2004.  At that time, the VA examiner determined that the Veteran's bulimia had resolved.  However, the Board finds the Veteran's competent and credible statements that she has continued to binge and purge since service more probative than the VA examiner's opinion that that the disorder had resolved, when he did not consider the Veteran's statements of continuity of symptomatology.  

Likewise, the Board finds the Veteran's statements regarding her digestive disorder credible, particularly in light of a December 2009 letter from her private physician which indicates that she had current diagnoses of gastritis and reflux esophagitis that were most likely long term problems that were undiagnosed until December 2009.  The physician's determination that the diagnoses had been long term problems supports the Veteran's contentions of continuity of symptomatology since service.  The physician based his determination on results from a EGD that was performed in September 2009.  The test results revealed multiple erosions and petechiae.  The physician also noted that the Veteran had bilious secretions.  The Board finds the December 2009 private physician's letter highly probative regarding current diagnoses of gastritis and reflux esophagitis.  

Given the Veteran's in-service diagnosis of GERD and credible statements of continuous symptoms since service, the Board finds that service connection is warranted for gastritis and reflux esophagitis.  Likewise, given the Veteran's credible statements of continuous bulimia symptoms since service, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claims for service connection for bulimia nervosa and gastritis and reflux esophagitis are granted.  

b. Joints - Right Wrist and Right Ankle

Regarding the right wrist disorder, service treatment records indicate a right wrist sprain in April 1996 while she was unloading equipment out of a truck.  While she was pulling the pins out of the tailgate, the tailgate dropped and hit her right arm and hand.  X-rays at the time indicated no evidence of a fracture or dislocation.  Service treatment records also reflect that in November 1998, she was treated for right wrist pain involving a cyst on her wrist.  However, a closer review of the treatment record reveals that the reference to her wrist was most likely a typographical error as the remainder of the record references a cyst in her right breast.   

Regarding the right ankle disorder, December 1996 and January 1997 service treatment records indicated an injury to the right ankle was caused by inverting her right ankle while on her supervisor's trampoline.  The December 1996 record included X-ray results which revealed no fracture or dislocation.  The January 1997 treatment record diagnosed a right ankle sprain.  Another undated service treatment record indicated right ankle pain that had been on and off for three weeks.  The service physician noted that there was no swelling or erythema and good range of motion.  The service physician further noted a slight tender Achilles in calf and ankle flexion and dorsiflexion.  There was no plantar tenderness to palpation.  The physician diagnosed tendonitis/tight calf.   

Post-service treatment records do not contain any diagnoses of a current right wrist or right ankle disorders, nor any treatment for right wrist or right ankle symptoms.  The Veteran does not contend otherwise.  She readily acknowledges that a current disability of the right wrist or right ankle has not been established.  Indeed, at her hearing before the Board, the Veteran did not describe any current right ankle or right wrist symptoms other than having pain. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claims were filed in June 2004; clinical diagnoses of right wrist and right ankle disorders were not of record at that time (resolved or unresolved) nor at any time subsequently since the claims have been pending.  

The Board has considered the Veteran's claims that she has current right wrist and right ankle disorders.  As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506; Gabrielson, 7 Vet. App. at 39-40 (1994); Gilbert, 1 Vet. App. at 57.    

In this case, the Veteran is competent to report symptoms such as right wrist and right ankle pain as this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 469.  However, pain is not a separate disability for VA disability compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  Id.  

At this time, there is no competent evidence that the Veteran has a disorder relating to the right wrist or right ankle, nor that she had any such disorder at any time while the claims have been on appeal.  The Board finds her lack of complaints regarding her wrist and ankle, to have significant probative value, particularly in light of the fact that she sought treatment for numerous other disorders. 

Based on the foregoing, the weight of the evidence is against the claims for service connection of right wrist and right ankle disorders.  As such, the appeals for a right wrist and right ankle disorders must be denied.  

c. Dental Disorder

The Veteran also claims service connection for a dental disorder which began in service.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2010).  Mays v. Brown, 5 Vet. App. 302 (1993). Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161 (2010).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider her claim as a claim for VA outpatient dental treatment.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In order to be awarded service connection for compensation purposes for any of these conditions they must have been due to combat or trauma.  38 C.F.R. § 3.381(b).

A review of the service treatment records reflects a relatively benign history of dental care.  Notably, as explained above, only the service treatment records, and not dental records, are available for review.  However, service treatment records indicate one reference to dental treatment.  No reference is made to any dental trauma.  Further, in her hearing before the Board, the Veteran herself admitted that she did not claim any dental trauma.  T. page 11.  Rather, she reported that she developed periodontal disease that resulted in cavities and extractions.  She also opined that her shoulder disability may affect her problems with her teeth and that her exposure to the anthrax vaccine caused her immune system to attack her teeth.  Id.

Initially, the Board notes that the evidence does not support a finding that the Veteran engaged in combat.  Thus, she is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Post-service treatment records indicate that she was missing several teeth and had an impacted tooth.  Notably, in a June 2007 letter, Dr. B., her private dentist, indicated that her periodontal treatment plan included surgery around the molars in all four quadrants and that bone grafting may be indicated for one of her teeth.  In September 2009, Dr. E., another private dentist, diagnosed the Veteran as having periodontitis and recommended surgical repair for certain teeth.  A treatment plan indicating a need for bone grafting would suggest that the Veteran has experienced some bone loss.  As noted above, service connection for bone loss may be warranted if the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

A review of the private dental treatment records reveals no findings made with regard to her active service.  Although the private treatment records noted missing teeth, to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5- 97, 62 Fed. Reg. 15,566 (1997).  In any event, the Veteran does not contend, nor does the record indicate, that she experienced any dental trauma in service.  In fact, she expressly denied any trauma in service.  T. page 11.  Rather, she argues that her periodontal disease had its onset in service or is otherwise etiologically related to her exposure to the anthrax vaccine received in service.  As noted above, she is not entitled to service connection merely because her periodontal disease began in service.  However, the Board has considered whether her exposure to the anthrax vaccine may be an injury akin to dental trauma and concludes that that even if it is, her claim still fails as no nexus has been shown between her anthrax vaccination and her present dental disorder. 

The VA General Counsel has determined that the anthrax vaccine can be considered an "injury" under 38 U.S.C.A. § 101 (24) if evidence establishes that an individual suffers from a disabling condition as a result of administration of an anthrax vaccination.  VAOPGCPREC 4-2002 (May 14, 2002).  However, in the present case, the evidence does not support a finding that the Veteran's periodontal disease is a result of her exposure to the anthrax vaccine.  Rather, her September 2009 dentist indicated that smoking aggravated her periodontal disease and that any family history of periodontal disease would contribute to her disease.  Her private dentists did not indicate that exposure to the anthrax vaccine, or other military service, caused or contributed to her current periodontal disease. 

The Board has also considered the Veteran's lay statements regarding the etiology of her current dental disorder.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of her periodontal disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In particular, the Veteran is not competent to provide testimony that her periodontal disease was caused by her exposure to the anthrax vaccine.  Because there are not unique and readily identifiable features that show that the periodontal disease was caused by exposure to the vaccine and not a result of a hereditary condition or poor dental hygiene, the nexus does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her periodontal disease are found to lack competency.

In sum, there is absolutely no indication that she sustained any damage to her maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It therefore follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown. Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease.  38 C.F.R. § 4.150.   Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As noted above, the Board must also alternatively consider whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2010).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b). The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service- connected dental condition (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to her or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service- connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Significantly, the Veteran herself denied any dental trauma in service. T. page 11. 

The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge.  Class II eligibility requires that, for Veterans discharged after September 31, 1981, an application for treatment must be made within 180 days after discharge from service.  See 73 FR 58875 (Oct. 8, 2008).  The Veteran is ineligible for Class II treatment since she first applied for dental treatment in June 2004, nearly three years after her separation from active duty service in September 2001, much later than the requisite 180 days.

Nor is there any indication the Veteran is a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e). Nor is there any suggestion that she is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that she has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g); that she has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that she is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is she receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"). Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for entitlement to service connection for an eye disorder is dismissed without prejudice.  

Service connection for bulimia nervosa is granted. 

Service connection for gastritis and reflux esophagitis is granted.  

Service connection for a right wrist disorder is denied.

Service connection for a right ankle disorder is denied. 

The claim for service connection for a dental disorder, for compensation and/or treatment purposes, is denied.

(CONTINUED NEXT PAGE)

REMAND

Regarding the claims for service connection for a low back disorder, right shoulder disorder, and a skin disorder, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

a. Back Disorder
  
Regarding the back disorder, an undated service treatment record indicated a diagnosis of low back pain and muscular strain.  The treatment record indicated that the Veteran had experienced the back pain for three weeks and that she described the pain as a bruised feeling.  A March 2001 service treatment record indicated back pain and restrictions regarding running, jumping, and pushing or pulling more than 10 pounds.  Another treatment record dated in May 2001 also indicated that the Veteran sought treatment for back pain associated with fever, bodyaches, and a sore throat. 

Post-service treatment records indicate a diagnosis of a trapezeous strain associated with low back pain in December 2008.  While the Board finds that her current trapezeous strain may be associated with the strain she had in service, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether her current trapezeous strain is causally related to active service.

	b.  Right Shoulder

Regarding the right shoulder disorder, an April 1996 service treatment record noted an injury to the right shoulder when a tailgate slid down and struck her shoulder and wrist.  She was diagnosed with a contusion.  Further, an undated service treatment record indicated diagnoses of tendonitis and bursitis.  At that time, the Veteran reported that she had right shoulder pain for the past three to four months with a known trauma or strain.  She had pain with any range of motion as well as parathesea and weakness.  She was referred to physical therapy and advised to take pain medication such as naproxen.   

Post-service private treatment records indicate treatment for pain in January 2006, at which time the Veteran claimed she had right shoulder pain since 1998.  A February 2006 private treatment record diagnosed a right shoulder rotator cuff tear.    A March 2006 private treatment record indicated diagnoses of right shoulder pain/arthritis and rule out rotator cuff tear.  However, a March 2006 private MRI indicated a normal right shoulder.  Notwithstanding the normal MRI in March 2006, a February 2009 MRI indicated mild AC joint bony spurring was observed.  The rotator cuff was intact although there was mild inflammatory change in the supraspinatus tendon.  The impression was mild inflammation or tendinosis of the supraspinatus tendon with mild AC joint bony spurring.  

Based on the foregoing, the Board finds that given the incurrence of a right shoulder injury in service, the Veteran's competent statements of right shoulder symptomatology since service, and a current diagnosis, her current disorder may be related to service.  However, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon, 20 Vet. App. 79 to determine whether her current right shoulder disorder is causally related to active service.

	c.  Acne Scarring

Regarding the claim for acne scarring, the Veteran's August 1993 service enlistment examination did not note any facial skin disorder.  An undated service treatment record diagnosed facial acne.  

Post-service private treatment records are silent as to treatment for acne; however, the Veteran has competently reported continuity of symptomatology, including as sworn testimony.  Specifically, she reported that she has experienced acne symptomatology and scarring since service and since an anthrax vaccine in particular.  The Board notes that she has submitted before and after photographs with hand-written dates identifying the dates the photographs were taken. 

As noted above, the Veteran is competent to report symptoms such as skin blemishes on her face as it comes to her through her senses.  Layno, 6 Vet. App. at 469.  While the Board finds that she is competent to note current facial symptoms and continuity of symptomatology, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon, 20 Vet. App. 79, to determine whether her current facial skin disorder is causally related to active service, including her exposure to the anthrax vaccine.

Finally, regarding all of the remanded claims, the Veteran should be advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any low back or right shoulder disorder that she may have.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

For any disability manifested by a low back or right shoulder disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

Each opinion should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

2. Afford the Veteran the appropriate VA examination to determine the nature, extent, and etiology of any acne scarring disorder.  The examiner should be provided with the claims file for review in conjunction with this examination.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service, to include as related to any vaccines she may have received in service.  

The opinion should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

3. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for scheduled examination, documentation must be obtained which shows when notice of the examination was sent and to what address and whether any notice that was sent was returned as undeliverable.

4. Thereafter, re-adjudicate each issue on appeal.  If the decisions remain in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


